





redfinlogoex1010.gif [redfinlogoex1010.gif]
Redfin Corporation Amended & Restated Employment Offer Letter




June 27, 2017


Adam Wiener
C/O Redfin Corporation
1099 Stewart St., Suite 600
Seattle, WA 98101


Dear Adam:




This letter agreement amends and restates the employment offer letter entered
into between you and Redfin Corporation (“Redfin”), dated August 15, 2007 (the
“Prior Agreement”).
We are pleased to have you continue to work in the full time position with our
organization as our Chief Growth Officer in Seattle, Washington.


Your title, assignment, compensation, and the nature of your responsibilities
may change from time to time at Redfin’s discretion. You will also be expected
to comply with Redfin’s rules, policies and procedures, which may be modified
from time to time. The terms of your employment are detailed below.


COMPENSATION: Your gross salary annualized over one year will be $250,000,
subject to appropriate tax withholdings and deductions, and payable in
accordance with Redfin’s normal payroll cycle. You are classified as an exempt
employee and your salary is intended to compensate you for all hours worked.
Increases are based on your and Redfin’s performance and are not guaranteed.
This is a full-time position.


EXECUTIVE BONUS PLAN: Subject to the terms and conditions of Redfin’s Executive
Bonus Plan, you may be eligible to earn an annual bonus based on Redfin’s
satisfaction of a minimum revenue target and achievement of certain performance
metrics pre-established by the Compensation Committee of Redfin’s Board of
Directors. The Executive Bonus Plan is subject to change as further described
therein.


STOCK OPTIONS: Redfin acknowledges that it has previously issued equity awards
to you under Redfin’s 2004 Equity Incentive Plan. Nothing in this letter
agreement will amend or affect the terms of such awards.


AT-WILL EMPLOYMENT: The employment relationship between you and Redfin is and
will continue to be at-will. This means that the employment relationship is for
no specific term and may be terminated by either you or Redfin at any time for
any or no reason, with or without advance notice. This letter and the Employee
Assignment, Arbitration and Confidentiality Agreement (“Proprietary Information
Agreement”) supersede the Prior Agreement and any previous arrangements, both
oral and written, expressed or implied, regarding the nature of your employment
with Redfin. The at-will employment relationship cannot be changed or modified
orally, and may only be modified by a formal written employment contract signed
by you and the CEO of Redfin, expressly modifying the at-will employment
relationship.


BENEFITS & OTHER REDFIN POLICIES: During your employment, you may be eligible
for employee benefits consistent with Redfin’s practices and in accordance with
the terms of applicable benefit plans as they currently exist and subject to any
future modifications in Redfin’s discretion. You agree to follow Redfin’s rules
and policies. Please understand that Redfin reserves the right to modify,
supplement, and discontinue all policies, rules, benefit plans and programs at
any time and in its sole discretion.






--------------------------------------------------------------------------------




PROPRIETARY INFORMATION AGREEMENT: The protection of confidential and
proprietary information relating to Redfin’s business and operations is and will
continue to be of central importance to Redfin. For this reason, your prior
agreement to the terms and conditions set forth in the Proprietary Information
Agreement, previously executed by you, will remain in effect.


Withholdings: All forms of compensation paid to you as an employee of Redfin
will be less all applicable withholdings.


Sincerely,


REDFIN CORPORATION






ACCEPTED:


/s/ Adam Wiener                6/27/2017
Adam Wiener                Date










